Case 9:20-cv-81723-RKA Document 1 Entered on FLSD Docket 09/23/2020 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO
 MEGAN WILLIAMS, as Personal
 Representative of the Estate of KEDAR
 WILLIAMS, deceased, on behalf of the
 ESTATE and its lawful survivors, to wit:
 MEGAN WILLIAMS, surviving mother, and
 JEFFREY WILLIAMS, surviving father,
        Petitioner,
 vs.

 THE SCHOOL BOARD OF PALM BEACH
 COUNTY, FLORIDA
       Defendant.
 _______________________________________/

                            DEFENDANT’S NOTICE OF REMOVAL

        Defendant, SCHOOL BOARD OF PALM BEACH COUNTY, FLORIDA (hereinafter, the

 “Defendant”), by and through its undersigned counsel, hereby provide notice of removal of the

 above captioned case from the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach

 County, Florida, to the United States District Court for the Southern District of Florida, pursuant

 to 28 U.S.C. §1441(a) and (c), and §1446. Removal is proper for the following reasons:

        1.      This action was commenced by Plaintiffs, MEGAN WILLIAMS, as Personal

 Representative of the Estate of KEDARWILLIAMS, deceased, on behalf of the ESTATE and its

 lawful survivors, to wit: MEGAN WILLIAMS, surviving mother, and JEFFREY WILLIAMS,

 surviving father, (hereinafter, the “Plaintiffs”) in the Circuit Court of the Fifteenth Judicial Circuit

 in and for Palm Beach County, Florida on or about August 17, 2020. The case was docketed as

 Civil Action No. 502020CA002857-XXXX-MB/AK.
Case 9:20-cv-81723-RKA Document 1 Entered on FLSD Docket 09/23/2020 Page 2 of 5



        2.        This Notice of Removal is timely, as it is filed within thirty (30) days of the date of

 service of the Complaint on the Defendant. Defendant was served on August 25, 2020. The School

 Board consents to the removal.

        3.        Promptly after filing this Notice of Removal, the Defendant shall give written

 notice of the removal to Plaintiff, by and through his designated counsel, and to the Clerk of the

 Court for the Fifteenth Judicial Circuit in and for Palm Beach County, Florida as provided in 28

 U.S.C. §1446(d).

        4.        Pursuant to 28 U.S.C. § 1446(a), a copy of each documents served upon the

 Defendants in the underlying action is attached, including:

                     a) Plaintiff’s Complaint (Exhibit “A”);

                     b) Summons to Defendant School Board (Exhibit “B”);

                     c) Notice of Appearance and Designation of E-Mail Addresses (lead counsel
                        Jon Erik Bell, Esq. (Exhibit “C”); and

                     d) Notice of Appearance and Designation of E-Mail Addresses (Co-counsel

                          Melissa McCartney, Esq. (Exhibit “D”)



                              FEDERAL QUESTION JURISDICTION

        4.        This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

 §1331. The Plaintiff has alleged a number of claims arising under the Constitution and laws of the

 United States.

        5.        This case is removable from state court to federal court on the basis of federal

 question jurisdiction under 28 U.S.C. §1331 and 28 U.S.C. §1441(a) and (c).

        6.        The Complaint, on its face, presents federal questions. Specifically, the Plaintiff

 alleges violations of:

        •    The decedent’s rights under the 8th Amendment to the United States Constitution;

                                                    2
Case 9:20-cv-81723-RKA Document 1 Entered on FLSD Docket 09/23/2020 Page 3 of 5




        •    The decedent’s rights under the 14th Amendment to the United States Constitution;
             and

        •    The decedent’s rights, as enforceable under Title 42, Section 1983, United States
             Code

 See Complaint, attached hereto as Exhibit “A,” at ¶s 30-37.

                                              VENUE

        7.      Removal to the United States District Court for the Southern District of Florida is

 proper because the Complaint was filed in Palm Beach County, Florida. See 28 U.S.C. §1441(a).

        WHEREFORE, Defendant, the School Board of Palm Beach County, Florida, gives notice

 that the above-described action pending against it in the Fifteenth Judicial Circuit in and for Palm

 Beach County, Florida is removed to the United States District Court for the Southern District of

 Florida.

 Date: September 23, 2020                             Respectfully submitted,


                                                      By:      /s/ Jon Erik Bell
                                                               Jon Erik Bell, Esq.
                                                               Florida Bar No.: 328900
                                                               THE SCHOOL BOARD OF PALM
                                                               BEACH COUNTY, FLORIDA
                                                               JulieAnn Rico, Esq., General
                                                               Counsel
                                                               3320 Forest Hill Blvd, C-331
                                                               West Palm Beach, FL 33416-9239
                                                               Telephone: 561-434-8750
                                                               Facsimile: 561-434-8105




                                                  3
Case 9:20-cv-81723-RKA Document 1 Entered on FLSD Docket 09/23/2020 Page 4 of 5



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 22, 2020, the foregoing document was

 electronically filed via CM/ECF, which will send notification of such filing to the attorneys of

 record who are registered as such on the CM/ECF system.


                                             THE SCHOOL BOARD OF PALM
                                             BEACH COUNTY, FLORIDA
                                             JulieAnn Rico, Esq., General Counsel
                                             3320 Forest Hill Blvd, C-331
                                             West Palm Beach, FL 33416-9239
                                             Telephone: 561-434-8750
                                             Facsimile: 561-434-8105

                                             By:    /s/ J. Erik Bell
                                                    Jon Erik Bell, Esq.
                                                    Florida Bar No.: 328900
                                                    jon.bell@palmbeachschools.org
                                                    ana.jordan@palmbeachschools.org
                                                    veronica.velez@palmbeachschools.org




                                                4
Case 9:20-cv-81723-RKA Document 1 Entered on FLSD Docket 09/23/2020 Page 5 of 5



                                    SERVICE LIST

  Rosalyn Sia Baker-Barnes Esq.                   Salesia Smith-Gordon, Esq.
  Jordan A. Dulcie, Esq.                          Law Offices of Salesia Smith-Gordon, P.A.
  Searcy Denney Scarola Barnhart & Shipley,       922 Second Street
  P.A.                                            West Palm Beach, FL 33401
  2139 Palm Beach Lakes Blvd.                     salesia@smithgordonlaw.com
  West Palm Beach, FL 33409                       counsel for Plaintiff, Jeffrey Williams.
  rsb@searcylaw.com
  jdulcie@searcylaw.com
  baker-barnesteam@searcylaw.com
  counsel for Plaintiff, Megan Williams




                                              5
